Citation Nr: 9919168	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-21 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for prostatitis, also 
claimed as prostate cancer, due to herbicide exposure.

2. Entitlement to service connection for a skin disorder, 
described as contact dermatitis due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas. 

The Board notes that the veteran was granted service 
connection for paranoid schizophrenia by rating decision 
dated June 1971, and awarded a 100 percent disability rating.  
This is now a protected rating.

The Board's decision is limited to the issues presented.  It 
is contended in the service representative's informal 
presentation dated in April 1999, that the issues of service 
connection for headaches, and residuals of a head injury have 
been reasonably raised by the evidence.  Akles v. Derwinski, 
1 Vet. App. 118 (1991).  These issues have not been developed 
or certified for appeal by the RO.  As such, the Board does 
not have jurisdiction at this time.  These issues are 
referred to the RO for appropriate action.  Kellar v. Brown, 
6 Vet.App. 157 (1994).

The service representative further notes that the veteran was 
treated for swollen testicles in service, and alleges that 
this has caused his prostatitis.  It is further asserted that 
the issue of swollen testicles is inextricably intertwined 
with the claim for service connection for prostatitis and 
must be adjudicated at this time.  However, the Board 
disagrees, and notes that the claim for service connection 
for swollen testes was denied by the RO in an uncontested 
rating determination in October 1971.  This decision is 
final.  The representative is advised that if the veteran 
wishes to reopen this claim, he may do so by filing such a 
claim at the RO.  Therefore, the issues before the Board at 
this time are as listed on the title page.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.

2.  The veteran's currently diagnosed prostatitis, and skin 
disorder, described as contact dermatitis, are not recognized 
by VA as causally related to exposure to herbicide agents 
used in Vietnam, nor is either shown to be etiologically or 
causally related to active duty service.  

3.  Prostate cancer is not currently shown based on the 
evidence submitted for the record.


CONCLUSION OF LAW

The claims for service connection for chronic prostatitis; 
prostate cancer; or a skin disorder described as contact 
dermatitis, due to herbicide exposure are not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Summary of applicable law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

In addition to the regulations governing entitlement to 
service connection outlined above, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  
If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1998) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e) (1998).  Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1998).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1998) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (the Veterans Claims Court) has held that where the 
issue involves medical causation, competent medical evidence 
that shows that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

II.  Factual Summary

Review of the veteran's service medical records revealed no 
evidence of any complaints or treatment of a skin disorder, 
prostatitis, or prostate cancer.  The separation examination 
was also negative.  A VA compensation examination shortly 
after service, in February 1971 noted the veteran's skin and 
genitalia to be normal.  

Review of private medical records from the Justiss Lindsey 
Clinic, dated from December 1983 to April 1996, revealed that 
the veteran was treated for a tinea rash in the groin area in 
late 1983 and early 1984.  Contact dermatitis was diagnosed 
in April 1984.  Prostatitis was diagnosed in June 1988.  

Service connection for chronic prostatitis, or prostate 
cancer; and contact dermatitis both as a result of exposure 
to herbicides was denied in a rating decision in September 
1996.  

At an RO hearing in August 1997, the veteran, in essence, 
described his prostate disorder as impotency, and or a 
testicular infection.  He did not testify that he was 
diagnosed with prostate cancer.  Instead, he indicated that 
his physician stated that, "if he wasn't treating it, it 
would turn into that."  However, the physician caught it in 
time, and gave him medication to keep the infection down.  

Regarding his skin disorder, the veteran referred to his 
back, noting that his skin "was like rubber."  It was all 
over his body.  He did not believe he had the skin disorder 
in service; rather, it began around 1973 or 1974.  He 
indicated that he had been given some salve, but had not been 
treated for the skin disorder by the VA at that time.  In 
1980, the VA recognized he had a skin disorder, although they 
could not identify what it was. 

III.  Analysis

The file contains VA and private medical records which noted 
treatment and diagnosis for contact dermatitis beginning in 
1983, and prostatitis beginning in 1988.  There is no 
diagnosis or treatment for prostate cancer of record.  None 
of the records contain any medical opinion indicating any 
relationship of his skin disorder, or prostatitis and 
exposure to herbicides in service. 

After a careful review of the file, the Board must conclude 
that the record does not demonstrate that prostate cancer is 
currently shown.  Since there is no evidence that the veteran 
has prostate cancer, the Board must accordingly find that a 
claim for service connection for prostate cancer is not well 
grounded.

Further, the Board finds that there is no post service 
clinical evidence of a diagnosis consistent with herbicide 
exposure.  Significantly, the currently diagnosed contact 
dermatitis, and prostatitis, are not diseases which warrants 
service connection on a presumptive basis for exposure to 
herbicides.  38 C.F.R. § 3.309 (1998).  Because contact 
dermatitis, and prostatitis are excluded from the diseases 
for which presumptive service connection on the basis of 
herbicide exposure is warranted, the claims must be denied as 
not well grounded.  See McCartt v. West, 12 Vet. App. 164 
(1999).

Moreover, the claims must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the skin disorder, and prostatitis with any in-
service occurrence or event.  Specifically, there was no 
mention of any skin disorder or prostate disorder in service, 
nor has any medical examiner attributed the skin disorder, or 
prostatitis to his active service.  Thus, a direct causal 
link between the veteran's skin disorder, and prostatitis and 
exposure to herbicides or active duty service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claim, nor any 
claim for which entitlement is permitted under the law.

Where claims are not well grounded they are incomplete, and 
the VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this decision, 
and in the statement of the case, as well as in other 
correspondence, the appellant has been notified of the 
defects in the evidentiary record, and the kinds of 
information needed.  As such, it is concluded he has been 
appropriately advised as to the information needed.


ORDER

Entitlement to service connection for prostatitis, also 
claimed as prostate cancer; and, a skin disorder, described 
as contact dermatitis, due to herbicide exposure is denied on 
the basis that the claims are not well grounded.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


